TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00459-CV



                         Trails at Carriage Hills Association, Appellant

                                                  v.

                      Keith A. Hudgins and Robin C. Hudgins, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 08-585-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Trails at Carriage Hills Association filed a notice of appeal on July 28,

2010. On September 27, 2010, this Court received notice that appellant had not paid or made

arrangements to pay for the reporter’s record. On September 29, 2010, the district court clerk

likewise informed this Court that appellant had failed to pay or make arrangements to pay for the

clerk’s record. Subsequently, this Court sent appellant notice that if it did not pay for the record or

send a status report by October 18, 2010, its appeal would be dismissed for want of prosecution. To

date, appellant has not responded to that notice. The clerk’s and reporter’s records have not been

filed. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b).
                                           __________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: December 1, 2010




                                              2